DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINERS AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with William Kalweit on March 15 2021.

Claim 1 has been amended as follows:
1.	(Amended) “A device for information centric network (ICN) emergency data collection, the device comprising: processing circuitry; and a memory including instructions that, when executed by the processing circuitry, configure the processing circuitry to: measure an event coverage area; transmit an interest packet specifying a group prefix for the coverage area to identify nodes within the coverage area; select a group of nodes that respond to the interest packet specifying the group prefix as event detecting nodes, the event detecting nodes selected from responding nodes based on metrics of the responding nodes, the responding nodes including all nodes that sent data packets on the metrics; and transmit an event subscription interest packet to the event detecting nodes, the event subscription interest packet including a prefix or tag causing the event subscription interest packet to be ignored by responding nodes that are not event detecting nodes

Claim 9 has been amended as follows:
9.	(Amended) “A method for information centric network (ICN) emergency data collection, the method comprising: measuring an event coverage area; transmitting an interest packet specifying a group prefix for the coverage area to identify nodes within the coverage area; selecting a group of nodes that respond to the interest packet specifying the group prefix as event detecting nodes, the event detecting nodes selected from responding nodes based on metrics of the responding nodes, the responding nodes including all nodes that sent data packets on the metrics; and transmitting an event subscription interest packet to the event detecting nodes, the event subscription interest packet including a prefix or tag causing the event subscription interest packet to be ignored by responding nodes that are not event detecting nodes
Claim 17 has been amended as follows:
17.	(Amended) “At least one non-transitory machine-readable medium including instructions for information centric network (ICN) emergency data collection, the instructions, when executed by processing circuitry, cause the processing circuitry to perform operations comprising: measuring an event coverage area; transmitting an interest packet specifying a group prefix for the coverage area to identify nodes within the coverage area; selecting a group of nodes that respond to the interest packet specifying the group prefix as event detecting nodes, the event detecting nodes selected from responding nodes based on metrics of the responding nodes, the responding nodes including all nodes that sent data packets on the metrics; and transmitting an event subscription interest packet to the event detecting nodes, the event subscription interest packet including a prefix or tag causing the event subscription interest packet to be ignored by responding nodes that are not event detecting nodes.







Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiners statement for reasons of allowance.

Regarding Claim 1, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of “A device for information centric network (ICN) emergency data collection, the device comprising: processing circuitry; and a memory including instructions that, when executed by the processing circuitry, configure the processing circuitry to: measure an event coverage area; transmit an interest packet specifying a group prefix for the coverage area to identify nodes within the coverage area; select a group of nodes that respond to the interest packet specifying the group prefix as event detecting nodes, the event detecting nodes selected from responding nodes based on metrics of the responding nodes, the responding nodes including all nodes that sent data packets in response to the interest packet specifying the group prefix, the metrics including dispersal in the coverage area, connectivity, or sensor capability, the group of nodes selected from all nodes that respond based on the metrics; and transmit an event subscription interest packet to the event-detecting nodes, the event subscription interest packet including a prefix or tag causing the event subscription interest packet to be ignored by responding nodes that are not event detecting nodes”.



Independent claims 9 and 17 which recite similar features are also allowable over the prior art for the same reasons as claim 1.  

3. The dependent claims 2-8, 10-16, and 18-24 being further limiting definite and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statements of Reasons for Allowance" 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ADNAN BAIG/Primary Examiner, Art Unit 2461